DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, only:
Claim 1 is indefinite because it is not clear what the phrase “mincing drum” in line 1 is intended to encompass. How does a mincing drum differ from a drum per se? How does the drum mince anything? Additionally, with respect to the phrase “cutting opening”, how does an opening per se cut anything? 
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “a pressure housing section” in line 4 cannot be determined. Is this housing part of the drum? How does the housing section transmit pressure? Also, in line 6, it is not clear how the inner wall is formed? Is it part of the housing or the drum? it appears that the inner wall is the inside surface of the drum.
In claim 1: the phrase “and passing continuously through the pressure housing section” is vague as used. It is not clear what is continuously passing through? 
In claim 9, regarding “particularly preferably” in lines 2-3, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular, essentially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. Note also claim 20 with this regard.
In claim 14, the word “its” in line 6 is confusing as what structure it is referring to. 
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a mincing device.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725